Case 2:20-cr-00129-RJC Document5 Filed 06/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

v. Criminal No. Lo -/ 29 .
[UNDER SEAL]
TAYLAR FRIERSON

MOTION FOR ARREST WARRANT

c

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United. States Attorney for the Western District of Pennsylvania, and Brian M. -Czamecki,
Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of
Criminal Procedure, respectfully moves the Court to issue an Order directing that an Arrest
Warrant be issued for the apprehension of defendant TAYLAR FRIERSON, upon the grounds that
an indictment has been returned in the above- captioned criminal case charging the defendant with —
- violating Title 18, United States Code, Section 371 .

Recommended bond: Detention.

Respectfully submitted,

SCOTT W. BRADY

United States Attorney

. By: — /s/ Brian M. Czarnecki
BRIAN M. CZARNECKI —
Assistant U.S. Attorney
DCIDNo. 1047275
